Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recites the following limitations:  
“automatically determining, via the one or more processors, a first supplemental fraud score at least in part by submitting the first real-time transaction data to an artificial intelligence first supplemental fraud score.”  The instant Specification is silent with regard to any “supplemental” fraud score.
“automatically determining, via the one or more processors, a second supplemental fraud score at least in part by submitting the second real-time transaction data to an artificial intelligence classifier of the second applied fraud model, the second artificial intelligence classifier being constructed according to one of: a neural network, case based reasoning, a decision tree, a genetic algorithm, fuzzy logic, and rules and constraints; automatically generating, via the one or more processors, a second final fraud score based on the second fraud score and the second supplemental fraud score.”  The instant Specification is silent with regard to any “supplemental” fraud score.
“based at least in part on the exceptions generated from the first real-time transaction data and the exceptions generated from the second real-time transaction data, automatically generating and transmitting, via the one or more processors, a shutdown alert applicable to a plurality of transaction channels including the first and second transaction channels.”  There is not support in the instant Speciation for a shutdown being generated based on an exception.

Claims 7 and 17 recite “wherein each of the first supplemental fraud score and the second supplemental fraud score is computed using a weighted summation.” The instant Specification is silent with regard to any “supplemental” fraud score.

Therefore, the limitations are considered New Matter.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) automatically receiving, at one or more processors, a first transaction record corresponding to a first transaction channel and including first real-time transaction data; automatically retrieving, via the one or more processors, a plurality of datapoints corresponding to a first plurality of profiles of a first applied fraud model of the transacting entity, each datapoint representing a standard for a corresponding data attribute computed from historical transaction records of the transacting entity within the first transaction channel; automatically determining, via the one or more processors, whether deviation of the first real-time transaction data from each datapoint of the first plurality of profiles exceeds a corresponding threshold; automatically generating, via the one or more processors, an exception for the first transaction record for each deviation from one of the datapoints of the first plurality of profiles that exceeds the corresponding threshold; automatically determining, via the one or more processors, a first fraud score for the first automatically determining, via the one or more processors, a first supplemental fraud score at least in part by submitting the first real-time transaction data to an artificial intelligence classifier of the first applied fraud model, the first artificial intelligence classifier being constructed according to one of: a neural network, case based reasoning, a decision tree, a genetic algorithm, fuzzy logic, and rules and constraints;  automatically generating, via the one or more processors, a first final fraud score based on the first fraud score and the first supplemental fraud score; automatically generating, via the one or more processors and based at least in part on any exceptions generated from the first real-time transaction data, adjusted thresholds corresponding to a second plurality of profiles of a second applied fraud model of the transacting entity, each of the second plurality of profiles being associated with a datapoint representing a standard for a corresponding data attribute computed from historical transaction records of the transacting entity within a second transaction channel; automatically receiving, at the one or more processors, a second transaction record corresponding to the second transaction channel and including second real-time transaction data; automatically determining, via the one or more processors, whether deviation of the second real-time transaction data from each datapoint of the second plurality of profiles exceeds the corresponding adjusted threshold; automatically generating, via the one or more processors, an exception for the second transaction record for each deviation from one of the datapoints of the second plurality of profiles that exceeds the corresponding adjusted threshold; automatically determining, via the one or more processors, a second fraud score for the second transaction record based at least in part on any exceptions generated from the automatically determining, via the one or more processors, a second supplemental fraud score at least in part by submitting the second real-time transaction data to an artificial intelligence classifier of the second applied fraud model, the second artificial intelligence classifier being constructed according to one of: a neural network, case based reasoning, a decision tree, a genetic algorithm, fuzzy logic, and rules and constraints; automatically generating, via the one or more processors, a second final fraud score based on the second fraud score and the second supplemental fraud score; and based at least in part on the exceptions generated from the first real-time transaction data and the exceptions generated from the second real-time transaction data, via the one or more processors, a shutdown alert applicable to a plurality of transaction channels including the first and second transaction channels.  The claims are drawn to comparing transaction record data to historical transaction record data to determine a first and second fraud score.  The limitations, under its broadest reasonable interpretation covers a fundamental economic practice and thus, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application.  The claims only recites the additional element of one or more processors to perform all of the steps.  The one or more processors is recited a high-level of generality and is merely being used as a tool to perform the abstract idea.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 


Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Applicant argues “considering the highly analogous language relied on in the PTAB’s determinations that the claims of the ‘940 Application and of the ‘534 Application are eligible, Applicant respectfully asserts that neither of independent claims 1 and 11 is directed to an abstract idea.”  A PTAB decision does not represent Office policy.  However, looking at the 14/815,940 decision the Board ruled that the claims were drawn to monitoring the operation of machines which is not a fundamental economic practice (see page 9).  The instant invention is drawn to fraud management and detection.  Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 although being old or well-known may indicate that the practice is “fundamental.”  The Board further ruled that the claims address a problem using several technologies to monitor the operation of machines and to predict preventive maintenance needs .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kennel et al. (2014/010974); Wasserblat et al. (2010/0028656); Rucker (2007/0112667); Li et al. (8,041,597); Baker et al. (7,668,769); Gupta et al. (10,339,606) and Nayyar et al. (2015/0193263).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697